

117 HR 3300 IH: Get the Lead Out Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3300IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Smith of New Jersey (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to replacement of lead service lines, and for other purposes.1.Short title This Act may be cited as the Get the Lead Out Act. 2.Plans for replacement of lead service lines(a)In generalPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following: 1459E.Replacement of lead service lines(a)Plans(1)Submission(A)Systems serving 3,300 or more(i)In generalSubject to clause (ii), each community water system serving a population of 3,300 or more shall—(I)not later than 1 year after the date of enactment of this section, submit to the Administrator a plan to inventory and fully replace all of the lead service lines of the community water system, including the portions of such lead service lines that are owned by the community water system and any remaining portions of such lead service lines; and(II)not later than 3 years after the date of enactment of this section, complete such inventory.(ii)ExceptionThe plan of a community water system under clause (i) shall not allow the partial replacement of the lead service lines of the system, except in the case of an emergency, in which case the community water system shall ensure prompt full replacement of the lead service lines of the system not more than 90 days after the end of the emergency.(iii)ProceduresNot later than 1 year after the date of enactment of this section, the Administrator shall establish procedures to ensure that inventories conducted pursuant to a plan under clause (i) are rigorous and complete.(B)Small systemsEach community water system serving fewer than 3,300 persons shall—(i)by such deadline as the Administrator determines appropriate, but not later than 5 years after the date of enactment of this section, submit to the Administrator a plan to inventory and fully replace all the lead service lines of the community water system, as described in subparagraph (A)(i) and subject to subparagraph (A)(ii); and(ii)not later than 5 years after the date of enactment of this section, complete such inventory.(2)InclusionsEach plan submitted under this subsection shall include a plan and schedule for—(A)notifying persons served by the applicable community water system that the community water system will install interim filters that meet the criteria under paragraph (3) on all primary drinking water taps served by the community water system with lead service lines;(B)installing such interim filters and providing replacement filter cartridges in accordance with manufacturer instructions for so long as such interim filters are in use; (C)not later than 10 years after such plan is approved under subsection (b), fully replacing all of the lead service lines of the community water system; and(D)including local community-based or other local organizations, as deemed appropriate by the community water system, in training the public in the proper use and maintenance of the interim filters.(3)Filter criteriaInterim filters, and any replacement thereof, installed pursuant to a plan under this section—(A)shall—(i)be certified for lead reduction in compliance with NSF International/American National Standards Institute (ANSI) Standard 53–2017, Drinking Water Treatment Units—Health Effects, published by NSF International; and(ii) incorporate an integral performance indication device as specified in section 6.1 of NSF/ANSI standard 53–2017; or(B)shall be certified as compliant with any standards for lead reduction adopted by NSF International, ANSI, or the Agency that are more stringent than the standards under subparagraph (A).(b)ApprovalNot later than 6 months after a community water system submits a plan under this section, the Administrator shall approve the plan or notify the community water system in writing of revisions the Administrator determines necessary to approve the plan. (c)Implementation(1)In generalNot later than 10 years after a plan under this section of a community water system is approved by the Administrator, the community water system shall submit to the Administrator a certification that all the lead service lines of the community water system have been fully replaced pursuant to such plan except for any lead service line that—(A)is not owned by the community water system; and(B)with respect to which the owner has declined replacement by the community water system at the system’s expense.(2)PaymentThe community water system—(A)shall pay the full costs of all lead service line replacements and filters required pursuant to the system’s plan under subsection (a); and(B)may incorporate into its rate base the costs of replacement and filters not fully covered by grants and other Federal and non-Federal assistance.(d)Extension(1)ApplicationA community water system may submit an application to the Administrator for an extension of the 10-year deadline applicable under subsection (c). (2)ApprovalThe Administrator shall approve an application for an extension under paragraph (1) only if—(A)the community water system submitting the application has held a public hearing and solicited public comment prior to submitting the application; (B)the Administrator determines that lead service line replacement by the community water system is not feasible by the 10-year deadline applicable under subsection (c); and(C)the community water system submitting the application has more than 100,000 known or suspected lead service lines.(3)Period of extensionThe Administrator may only grant an extension under this subsection for the minimum period of time necessary for the applicable community water system to replace all of the lead service lines of the community water system.(e)Enforcement authorityThe Administrator may take action to enforce a requirement of this section pursuant to section 1414(a)(2) with respect to a community water system in a State regardless of whether the State has primary enforcement responsibility for public water systems.(f)DefinitionIn this section, the term lead service line has the meaning given such term in section 1459B(a).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 and 2023. .(b)EnforcementSection 1414(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(i)(1)) is amended by striking or 1445 and inserting 1445, or 1459E.3.State revolving loan funds(a)Use of fundsParagraph (2) of section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:(H)Replacement of lead service linesFinancial assistance under this section may also be used for replacement of lead service lines in accordance with section 1459E, with priority given to loans and loan guarantees for disadvantaged communities (as defined in subsection (d)(3))..(b)Authorization of appropriationsSection 1452(m) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)) is amended—(1)in paragraph (1)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(D)$6,600,000,000 for each of fiscal years 2022 through 2031.; and(2)by adding at the end the following:(3)Of the amount authorized by paragraph (1)(D) to be appropriated for each of fiscal years 2022 through 2031, $4,650,000,000 shall be for replacement of lead service lines as described in subsection (a)(2)(H)..